Citation Nr: 1506808	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-16 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from October 1968 to August 1970, including in the Republic of Vietnam from March to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, in which the RO granted the Veteran's claim of service connection for erectile dysfunction, assigning a zero percent rating effective January 31, 2008.  The Veteran disagreed with this decision in May 2011.  He perfected a timely appeal in June 2012.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Board notes that, in February 2014 correspondence included in the Veteran's VBMS electronic paperless claims file, he appears to be asserting that he already was awarded an initial compensable disability rating for his service-connected erectile dysfunction when the Board granted his claim of service connection for erectile dysfunction in a June 2010 decision.  A detailed review of the June 2010 Board decision shows that the Board only adjudicated the issue of entitlement to service connection for erectile dysfunction.  It did not address the issue of entitlement to an initial compensable rating for the Veteran's service-connected erectile dysfunction in June 2010 because that issue was not before the Board; this downstream issue is addressed in this decision below.  To the extent that the Veteran argues otherwise, the Board finds that argument is without merit.



FINDINGS OF FACT

1.  Without good cause, the Veteran failed to report for VA examination scheduled in September 2014 for the purpose of determining the nature and severity of his service-connected erectile dysfunction.

2.  The record evidence shows that the Veteran's service-connected erectile dysfunction is not manifested by the loss of erectile power and is considered part of his diabetic process.


CONCLUSION OF LAW

The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.115a, 4.115b, 4.119, Diagnostic Codes (DCs) 7522, 7913 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for erectile dysfunction is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In February 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete the service connection claim for erectile dysfunction, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the February 2008 VCAA notice was issued prior to the currently appealed rating decision issued in November 2010; thus, this notice was timely.  Because the Veteran's higher initial rating claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable.  According to OGC, because this claim concerns an appeal from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for erectile dysfunction, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran failed to report for VA examination scheduled in September 2014 for the purpose of determining the nature and severity of his service-connected erectile dysfunction.  Neither the Veteran nor his service representative have presented good cause for his failure to report to this VA examination.  Nor have they requested that this examination be rescheduled.  A letter from the RO dated in September 2014 informed the Veteran that failure to report for a scheduled VA examination may have adverse consequences, including the possible denial of his claim.  The Court has held that "[t]he duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. §§ 3.655(a)-(b) (2014).  In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion.  And, as VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Higher Initial Rating for Erectile Dysfunction

The Veteran contends that his service-connected erectile dysfunction is more disabling than initially evaluated.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected erectile dysfunction currently is evaluated as zero percent disabling (non-compensable) by analogy to 38 C.F.R. § 4.119, DC 7913 (diabetes mellitus).  See 38 C.F.R. § 4.119, DC 7913 (2014).  Note (1) to DC 7913 provides that compensable complications of diabetes mellitus (to include erectile dysfunction) should be evaluated separately unless they are part of the criteria used to support a 100 percent rating for service-connected diabetes mellitus.  Note (1) to DC 7913 also provides that non-compensable complications of diabetes mellitus (to include erectile dysfunction) are considered part of the diabetic process and, as such, are evaluated as part of a Veteran's service-connected diabetes mellitus.  See 38 C.F.R. § 4.119, DC 7913, Note (1) (2014).

DC 7522 provides a minimum 20 percent rating for penis deformity with loss of erectile power (erectile dysfunction).  See 38 C.F.R. § 4.115b, DC 7522 (2014).  A footnote to DC 7522 indicates that disabilities evaluated under DC 7522 also should be reviewed for entitlement to special monthly compensation under § 3.350.  See also 38 C.F.R. § 3.350 (2014).

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for service-connected erectile dysfunction.  The Board notes initially that the Veteran failed to report, without good cause, for VA examinations scheduled in September 2014 (as noted above).  The relevant regulations provide that when a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or death of an immediate family member.  In this case, neither the Veteran nor his service representative has explained why he failed to report without good cause for VA examination in September 2014.  

The Veteran contends that this disability is more disabling than initially evaluated.  The record evidence does not support his assertions.  It shows instead that, although the Veteran's erectile dysfunction has been related to medications he takes to treat his service-connected diabetes mellitus, it is not manifested by any current compensable disability.  The Veteran's service treatment records show that, at his enlistment physical examination in July 1968, clinical evaluation was normal except for a chronic suppurative pilonidal cyst.  The Veteran denied all relevant pre-service medical history.  At his separation physical examination in August 1970, the Veteran reported that he was in good health and clinical evaluation was normal except for a pilonidal cyst.

The post-service evidence also does not support assigning an initial compensable rating for the Veteran's service-connected erectile dysfunction.  These records show that, on VA diabetes mellitus examination in February 2008, the Veteran reported experiencing erectile dysfunction as a result of the oral medication he took to treat his diabetes mellitus.  He also reported that vaginal penetration was "possible all or almost all of the time."  The VA clinician opined that the Veteran's erectile dysfunction was not a result of his diabetes mellitus and was not worsened by his diabetes mellitus.  The rationale for these opinions was, "The Veteran has been having problems of erectile dysfunction since approximately 5 years ago and his diabetes mellitus was diagnosed 2 years ago."  The diagnoses included erectile dysfunction.  On VA outpatient treatment in February 2009, the Veteran's complaints included erectile dysfunction.  He reported taking Levitra or Cialis.  The assessment included erectile dysfunction.  The Veteran was prescribed Levitra.

The Board acknowledges the Veteran's assertions that his service-connected erectile dysfunction is more disabling than currently evaluated.  The record evidence does not supports these assertions.  The Board observes in this regard that, because the Veteran failed to report without good cause for VA examination scheduled in connection with this claim, evidence which was expected to be obtained from this examination could not be obtained.  Given the Veteran's failure to report for this examination, his higher initial rating claim will be rated on the record evidence.  See 38 C.F.R. § 3.655(b).  The record evidence shows that the Veteran's service-connected erectile dysfunction is not manifested by compensable disability such that an initial compensable rating is warranted under DC 7913.  Instead, because he reported that his erectile dysfunction is due to the medications prescribed to treat his service-connected diabetes mellitus on VA examination in February 2008, it is considered part of the diabetic process and is evaluated as part of his service-connected diabetes mellitus.  See 38 C.F.R. § 4.124a, DC 7913 (2014).  

The Board observes in this regard that, following what the Veteran reported regarding his erectile dysfunction in February 2008, the VA examiner concluded that, in fact, the Veteran's erectile dysfunction was not due to his service-connected diabetes mellitus and was not worsened by diabetes mellitus.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There further is no indication in the record evidence that the Veteran's erectile dysfunction is manifested by the loss of erectile power such that a separate rating under DC 7522 is warranted.  See 38 C.F.R. § 4.115b, DC 7522 (2014).  The Veteran himself reported that he was able to achieve vaginal penetration "all or almost all of the time" on VA examination in February 2008.  This persuasively suggests that he did not experience a loss of erectile power (or erectile dysfunction) at that time.  The Board also notes that the Veteran currently is in receipt of special monthly compensation based on the loss of use of a creative organ.  See 38 C.F.R. § 3.350 (2014).  The Veteran finally has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an initial compensable rating for his service-connected erectile dysfunction.  In summary, the Board finds that the criteria for an initial compensable rating for service-connected erectile dysfunction have not been met.

The Board finally finds that consideration of staged ratings for the Veteran's service-connected erectile dysfunction is not warranted.  The record evidence indicates that the Veteran has experienced the same level of disability due to his erectile dysfunction throughout the appeal period.  Again, he failed to report for VA examination in September 2014 so it cannot be determined whether his erectile dysfunction has worsened in recent years.  Thus, consideration of staged ratings for the Veteran's service-connected erectile dysfunction is not warranted.  See Fenderson, 12 Vet. App. at 119. 

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected erectile dysfunction.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the Veteran's service-connected erectile dysfunction are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected erectile dysfunction.  This is especially true because the zero percent rating currently assigned for the Veteran's erectile dysfunction effective January 31, 2008, contemplates no disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran reported on VA examination in February 2008 that he was employed full-time as a civil engineer.  The record evidence indicates that he had not been hospitalized for treatment of his service-connected erectile dysfunction at any time during the appeal period.  And, as noted above, the Veteran also was awarded special monthly compensation based on the loss of use of a creative organ in the currently appealed rating decision issued in November 2010.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).







ORDER

Entitlement to an initial compensable rating for erectile dysfunction is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


